                                Case 5:17-cv-00551-LHK Document 285-20 Filed 10/18/18 Page 1 of 11




              *


             Video & RTC Update
             March 8, 2013




HIGHLY CONFIDENTIAL - ATTORNEYS' EYES ONLY                                                           APL-GRACE_00176067
                                Case 5:17-cv-00551-LHK Document 285-20 Filed 10/18/18 Page 2 of 11

             Agenda



               ■ Feature Updates
               ■ FaceTime Relay P2P Upgrade
               ■ HEVC
               ■ GameCenter:




HIGHLY CONFIDENTIAL - ATTORNEYS' EYES ONLY                                                           APL-GRACE_00176068
Case 5:17-cv-00551-LHK Document 285-20 Filed 10/18/18 Page 3 of 11
                                Case 5:17-cv-00551-LHK Document 285-20 Filed 10/18/18 Page 4 of 11
                                  FaceTime Relay P2P Upgrade




             ■ Motivation
                 ■ All FaceTime calls are forced to use relay
                     ■ Problem: Apple pays for all the relay bandwidth
             ■ Goal: Reduce FaceTime relay usage as much as possible




HIGHLY CONFIDENTIAL - ATTORNEYS' EYES ONLY                                                           APL-GRACE_00176070
                                Case 5:17-cv-00551-LHK Document 285-20 Filed 10/18/18 Page 5 of 11
                                  FaceTime Relay P2P Upgrade



             ■ Solution: Use the relay channel to restore a P2P connection
             ■ Restore all previous P2P calls before Forced Relay
             ■ Relay usage is greatly reduced
                 ■ WiFi: 100% -> 16%
                 ■ Cell: 100% -> 28%
             ■ All work has been submitted to Innsbruck and Cab




HIGHLY CONFIDENTIAL - ATTORNEYS' EYES ONLY                                                           APL-GRACE_00176071
                                Case 5:17-cv-00551-LHK Document 285-20 Filed 10/18/18 Page 6 of 11
                                      HEVC Development Goals



             ■ FaceTime over Cellular (Innsbruck+1)
                 ■ FToC


             ■ iTunes movie store encodings
                               bandwidth savings for download and streaming (Demo)
             ■ Apple HEVC hardware encoder design




HIGHLY CONFIDENTIAL - ATTORNEYS' EYES ONLY                                                           APL-GRACE_00176072
                                Case 5:17-cv-00551-LHK Document 285-20 Filed 10/18/18 Page 7 of 11
                                         HEVC FaceTime Status



              ■ 8-bit decoder and low-delay encoder functionality
              ■ Next step: Migration to the final standard spec
              ■ Challenge: encoder performance and power
                     ■ Fast mode decision algorithms and low-level optimization
                     ■ Hardware acceleration
                     ■ Power/Thermal aware adaptation




HIGHLY CONFIDENTIAL - ATTORNEYS' EYES ONLY                                                           APL-GRACE_00176073
                                Case 5:17-cv-00551-LHK Document 285-20 Filed 10/18/18 Page 8 of 11
                                                    10-bit HEVC




             ■ Demo
             ■ Eliminates banding artifacts
             ■ Provides additional bit savings
             ■ Working with SEG for 10-bit HEVC hardware decoding support




HIGHLY CONFIDENTIAL - ATTORNEYS' EYES ONLY                                                           APL-GRACE_00176074
Case 5:17-cv-00551-LHK Document 285-20 Filed 10/18/18 Page 9 of 11
                                Case 5:17-cv-00551-LHK Document 285-20 Filed 10/18/18 Page 10 of 11
                                             GameCenter:




HIGHLY CONFIDENTIAL - ATTORNEYS' EYES ONLY                                                            APL-GRACE_00176076
                                Case 5:17-cv-00551-LHK Document 285-20 Filed 10/18/18 Page 11 of 11




             ■ Thank You!




HIGHLY CONFIDENTIAL - ATTORNEYS' EYES ONLY                                                            APL-GRACE_00176077
